         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 1 of 7



 1   MICHAEL W. SOBOL (State Bar No. 194857)
     LIEFF CABRASER HEIMANN &
 2   BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5
     Attorneys for Plaintiffs individually and on
 6   behalf of all others similarly situated
 7
     (Additional counsel listed on signature pages)
 8
                                     UNITED STATES DISTRICT COURT
 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
10

11   MICHAEL MCDONALD, et al.,                        Case No. 3:17-cv-04344-JD (L)
12                                                    JOINT STIPULATION OF CESSATION
                 Plaintiffs,
13                                                    OF MOTIONS PRACTICE PENDING
                 v.                                   THE FILING OF MOTION FOR
14                                                    APPROVAL OF SETTLEMENT
     KILOO A/S, et al.,
15

16               Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
                                                          JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1                                                             SETTLEMENT AND [PROPOSED] ORDER
                                                                                    CASE NO. 3:17-CV-04344-JD (L)
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 2 of 7



 1               Plaintiffs Michael McDonald, Tamara Draut, and Dominique Murillo (“Plaintiffs”) and
 2   Defendants Sybo Games APS, AdColony, Inc, Flurry, Inc., inMobi PTE LTD., ironSource USA
 3   Inc., Tapjoy, Inc., Chartboost, Inc., and Vungle, Inc. (the “Settling Defendants”), each having
 4   agreed to settle the above-captioned action (“Action”), hereby stipulate to the cessation of all
 5   motions practice pending the filing of a Motion for Approval of Settlement to the Court, and
 6   request the Court to enter an order, as follows:
 7               WHEREAS, Plaintiffs and the Settling Defendants have agreed to settle this action and
 8   have filed Notices of Settlement with the Court as to Sybo Games APS, AdColony, Inc., Flurry,
 9   Inc., InMobi PTE LTD., ironSource USA Inc., Tapjoy, Inc., and Vungle, Inc., respectively (see
10   Dkts. 337 (inMobi); 338 (Tapjoy); 339 (Vungle); 340 (ironSource); 341( AdColony); Sybo ApS
11   (342); Chartboost, Inc. (343); and Flurry (344)).
12               WHEREAS, the sole Defendant that has not agreed to settle this Action is Defendant
13   Kiloo A/S;
14               IT IS HEREBY STIPULATED AND AGREED TO:
15               1.     Plaintiffs and the Settling Defendants will cease litigating this Action, and all
16   motions practice—including but not limited to Plaintiffs’ pending Motion for Class
17   Certification—is suspended pending the filing of a Motion for Approval of Settlement to the
18   Court.
19   Dated: April 2, 2020                        Respectfully submitted,
20                                               By:     /s/ Michael W. Sobol
                                                        Michael W. Sobol (SBN 194857)
21                                                      msobol@lchb.com
                                                        Michael K. Sheen (SBN 288284)
22                                                      msheen@lchb.com
                                                        Facundo Bouzat (SBN 316957)
23                                                      fbouzat@lchb.com
                                                        LIEFF CABRASER HEIMANN & BERNSTEIN,
24
                                                         LLP
25                                                      275 Battery Street, 29th Floor
                                                        San Francisco, CA 94111-3339
26                                                      Telephone: + 1 (415) 956-1000
                                                        Facsimile: + 1 (415) 956-1008
27                                                      Email: msobol@lchb.com
28                                                      Email: fbouzat@lchb.com
                                                                     JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                           PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1                                                                        SETTLEMENT AND [PROPOSED] ORDER
                                                                                              CASE NO. 3:17-CV-04344-JD (L)
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 3 of 7



 1                                         NICHOLAS DIAMAND
                                           DOUGLAS I. CUTHBERTSON
 2                                         SEAN PETTERSON
 3                                         250 Hudson Street, 8th Floor
                                           New York, NY 10013-1413
 4                                         Telephone: + 1 (212) 355-9500
                                           Facsimile: + 1 (212) 355-9592
 5                                         Email: ndiamand@lchb.com
                                           Email: dcuthbertson@lchb.com
 6                                         Email: spetterson@lchb.com
 7
                                           HANK BATES
 8                                         ALLEN CARNEY
                                           DAVID SLADE
 9                                         CARNEY BATES & PULLIAM, PLLC
                                           519 West 7th Street
10
                                           Little Rock, AR 72201
11                                         Telephone: + 1 (501) 312-8500
                                           Facsimile: + 1 (501) 312-8505
12                                         Email: hbates@cbplaw.com
                                           Email: acarney@cbplaw.com
13                                         Email: dslade@cbplaw.com
14
                                           Attorneys for Plaintiffs
15

16                                   By:    /s/ Lance A. Etcheverry
                                           LANCE A. ETCHEVERRY
17                                         JACK P. DICANIO
                                           SKADDEN, ARPS, SLATE, MEAGHER & FLOM
18
                                           LLP
19                                         525 University Avenue
                                           Palo Alto, CA 94301
20                                         Telephone: (650) 470-4500
                                           Facsimile: (650) 470-4570
21                                         Email: letcheve@skadden.com
22                                         Email: jdicanio@skadden.com

23                                         ABRAHAM A. TABAIE
                                           SKADDEN, ARPS, SLATE, MEAGHER & FLOM
24                                         LLP
                                           300 South Grand Avenue, Suite 3400
25                                         Los Angeles, CA 90071
26                                         Telephone: (213) 687-5000
                                           Facsimile: (213) 621-5432
27                                         Email: atabaie@skadden.com

28                                         Attorneys for Defendant Sybo Games ApS
                                                       JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                             PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1
                                           -2-                          SETTLEMENT AND [PROPOSED] ORDER
                                                                                    CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 4 of 7



 1
                                     By:    /s/ David R. Singh
 2                                         DAVID R. SINGH (SBN 300840)
 3                                         AUDREY E. STANO
                                           NEECKAUN IRANI
 4                                         WEIL, GOTSHAL & MANGES LLP
                                           201 Redwood Shores Parkway, 5th Floor
 5                                         Redwood Shores, CA 94065
                                           Telephone: (650) 802-3000
 6                                         Facsimile: (650) 802-3100
 7                                         Email: david.singh@weil.com
                                           Email: audrey.stano@weil.com
 8                                         Email: neeckaun.irani@weil.com

 9                                         Attorney for Defendant AdColony, Inc.
10
                                     By:    /s/ Benjamin P. Smith
11                                         BENJAMIN P. SMITH
                                           ANDREW M. LEWIS
12                                         MORGAN, LEWIS & BOCKIUS, LLP
                                           One Market, Spear Street Tower
13                                         San Francisco, CA 94105
                                           Telephone: (415) 442-1000
14
                                           Facsimile: (415) 442-1001
15                                         Email: bpsmith@morganlewis.com
                                           Email: andrew.lewis@morganlewis.com
16
                                           JOSEPH DUFFY
17                                         MORGAN, LEWIS & BOCKIUS, LLP
                                           300 South Grand Avenue, 22nd Floor
18
                                           Los Angeles, CA 90071-3132
19                                         Telephone: (213) 612-7378
                                           Facsimile: (213) 612-2501
20                                         Email: joseph.duffy@morganlewis.com
21                                         Attorney for Defendant Flurry, Inc.
22
                                     By:    /s/ Tyler C. Newby
23                                         TYLER G. NEWBY
                                           FENWICK & WEST LLP
24                                         555 California Street, 12th Floor
                                           San Francisco, CA 94104
25                                         Telephone: (415) 875-2300
26                                         Facsimile: (415) 875-2391
                                           Email: tnewby@fenwick.com
27
                                           Attorneys for Defendant InMobi Pte Ltd.
28
                                                       JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                             PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1
                                           -3-                          SETTLEMENT AND [PROPOSED] ORDER
                                                                                    CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 5 of 7



 1                                   By:     /s/ Jacob A. Sommer
                                           JACOB A. SOMMER
 2                                         ZWILLGEN LAW LLP
                                           1900 M Street NW, Suite 250
 3                                         Washington, D.C. 20036
                                           Telephone: + 1 (202) 296-3585
 4                                         Facsimile: + 1 (202) 706-5298
                                           Email: jake@zwillgen.com
 5
                                           JUI-TING ANNA HSIA (Bar No. 234179)
 6                                         ZWILLGEN LAW LLP
                                           235 Montgomery Street, Suite 425
 7                                         San Francisco, CA 94104
                                           Telephone: + 1 (415) 590-2341
 8                                         Facsimile: + 1 (415) 636-5965
                                           Email: anna@zwillgen.com
 9
                                           Attorneys for Defendant Vungle, Inc. and TapJoy,
10                                         Inc.
                                     By:     /s/ Celeste M. Brecht
11                                         CELESTE M. BRECHT
                                           SARAH E. DIAMOND
12                                         VENABLE LLP
                                           2049 Century Park East, Suite 2300
13                                         Los Angeles, CA 90067
                                           Telephone: + 1 (310) 229-9900
14                                         Facsimile: + 1 (310) 229-9901
                                           Email: cmbrecht@venable.com
15                                         Email: sediamond@venable.com
16
                                           EDWARD P. BOYLE
17                                         JOHN C. VAZQUEZ
                                           VENABLE LLP
18                                         1270 Avenue of the Americans
                                           New York, NY 10020
19                                         Telephone: + 1 (212) 808-5675
                                           Facsimile: + 1 (212) 307-5598
20                                         Email: epboyle@venable.com
                                           Email:jcvazquez@venable.com
21
                                           Attorneys for Defendant ironSource USA Inc.
22
                                             /s/ Quynh K. Vu
23                                         STEVEN S. KAUFHOLD (Bar No. 157195)
                                           QUYNH K. VU (Bar No. 286631)
24                                         KAUFHOLD GASKIN LLP
                                           388 Market St., Suite 1300
25                                         San Francisco, CA 94111
                                           Telephone: + 1 (415) 445-4620
26                                         Facsimile: + 1 (415) 874-1071
                                           Email: SKaufhold@KaufholdGaskin.com
27                                         Email: QVu@KaufholdGaskin.com
28                                         Attorneys for Defendant Chartboost, Inc.
                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1
                                           -4-                         SETTLEMENT AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 6 of 7



 1   MICHAEL W. SOBOL (State Bar No. 194857)
     LIEFF CABRASER HEIMANN &
 2   BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5
     Attorneys for Plaintiffs individually and on
 6   behalf of all others similarly situated
 7
     (Additional counsel listed on signature pages)
 8
                                     UNITED STATES DISTRICT COURT
 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
10

11   MICHAEL MCDONALD, et al.,                            Case No. 3:17-cv-04344-JD (L)
12
                 Plaintiffs,
13
                 v.
14
     KILOO A/S, et al.,
15

16               Defendants.

17

18      [PROPOSED] ORDER RE: CESSATION OF MOTIONS PRACTICE PENDING THE
                FILING OF MOTION FOR APPROVAL OF SETTLEMENT
19

20               PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
                 DATED:
22

23
                                                                Hon. James Donato
24                                                              United States District Judge

25

26

27

28
                                                              JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                    PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1
                                                    -5-                        SETTLEMENT AND [PROPOSED] ORDER
                                                                                           CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04344-JD Document 345 Filed 04/02/20 Page 7 of 7



 1                               ATTESTATION REGARDING SIGNATURES
 2               I, Michael W. Sobol, attest that all signatories listed, and on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4
     DATED: April 2, 2020                                    By: /s/Michael W. Sobol
 5                                                               Michael W. Sobol
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962450.1
                                                         -6-                           SETTLEMENT AND [PROPOSED] ORDER
                                                                                                   CASE NO. 3:17-CV-04419-JD
